Citation Nr: 1003703	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a gunshot wound of the left thigh involving 
injury to Muscle Group XV, including on the basis of clear 
and unmistakable error (CUE) in a January 1957 decision 
assigning this as the initial rating.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of cold 
injury.

4.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the service-connected 
residuals of the gunshot wound.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to 
September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  During the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

Because they require still further development, the Board is 
remanding the claims for service connection for residuals of 
cold injury and a bilateral hip disorder, as well as for a 
higher rating for the residuals of the gunshot wound 
(including based on CUE) and a TDIU.  However, the Board is 
going ahead and deciding the remaining claim for PTSD.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

According to the competent medical and other evidence of 
record, it is just as likely as not the Veteran has PTSD 
attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need 
to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  His claim is being granted, 
regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  



If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-
the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).  
Here, the report of the Veteran's June 2005 VA Compensation 
and Pension Exam (C&P Exam) provides an Axis I diagnosis of 
PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that diagnoses of PTSD are presumably in 
accordance with the DSM-IV, both in terms of the adequacy and 
sufficiency of the stressors claimed.  Therefore, the Veteran 
has the required current DSM-IV diagnosis of PTSD.  

Consequently, the determinative issue is whether the 
Veteran's PTSD is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran attributes his PTSD to both combat and noncombat-
related stressors in Korea, essentially asserting that he:  
(1) was in combat and witnessed the killings of Koreans and 
Chinese; (2) saw dead and mutilated bodies; and (3) was shot 
in his left thigh and consequently experienced fear for his 
life.  See the transcript of his October 2009 hearing 
testimony and the report of his June 2005 VA C&P Exam.  

Concerning these asserted combat-related stressors, the 
Veteran's service personnel records are largely missing.  The 
RO attempted to obtain these records from the National 
Personnel Records Center (NPRC), a military records 
repository.  But the NPRC responded that these records were 
unavailable and presumed destroyed in a 1973 fire at that 
facility.  When, as here, at least a portion of the Veteran's 
service records are lost or missing, VA has a heightened duty 
to consider the applicability of the benefit-of-the-doubt 
rule, to assist the Veteran in developing the claim, and to 
explain the reasons and bases for its decision ...."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

That said, the Veteran's DD Form 214 is available, and it 
confirms he served in Korea during the Korean Conflict; he 
had 10 months of foreign and/or sea service.  His service 
personnel records also show his military occupational 
specialty (MOS) was carpenter, but that he was qualified as a 
combat construction specialist.  He received the Korean 
Service Medal and the United Nations Service Medal.  
But while commendable in their own right, neither of these 
medals is prima fascia evidence of his engagement in combat 
against enemy forces.  38 U.S.C.A. § 1154(b), and the 
implementing VA regulation 38 C.F.R. § 3.304(d) and (f), 
require that he have actually participated in combat with the 
enemy - meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and does not apply if he only served in a 
general "combat area" or "combat zone" but did not himself 
engage in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).

As a means of supplementing his claim, the Veteran also 
testified during his October 2009 hearing that while serving 
in Korea his duties and responsibilities included taking 
photographs of his unit and their surroundings.  And as proof 
of this, he submitted photographs that he asserts he took in 
Korea showing dead bodies, cemeteries, and soldiers and 
military equipment among rubble.  Further concerning this, he 
submitted a November 2005 statement from a fellow serviceman 
providing that he served with the Veteran in Korea and that 
he had seen the Veteran's photos taken during his time in 
Korea.  

Although the record is otherwise generally lacking with 
respect to the specific details of the Veteran's service, 
including while stationed in Korea, the Board finds there is 
sufficient evidence nonetheless to establish he was stationed 
with a unit that was exposed to combat - particularly when 
he is given the benefit of the doubt concerning this.  And 
the mere fact that he was stationed with a unit that was 
present while those enemy attacks occurred strongly suggests 
that he, too, was exposed to those attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time the Veteran was 
stationed at the base).  


In other words, his presence with the unit at the time those 
attacks occurred corroborates his statement that he 
experienced those attacks personally.  So the Board finds 
that his combat-related stressor - especially that 
concerning witnessing killings, is sufficiently corroborated 
by the record.  The Board also finds that these photos also 
are sufficient to confirm his asserted stressor of seeing 
dead bodies.

Additionally, the Board sees that the Veteran's STRs document 
his having been shot in his left leg in July 1951.  And, as 
already alluded to, service connection since has been 
established for the residuals of that gunshot wound.  So this 
asserted stressor is also verified by the record.

So the only remaining question is whether the Veteran's PTSD 
diagnosis is at least partly a consequence of any of these 
verified experiences in Korea.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Concerning this purported relationship between the Veteran's 
verified stressors and the current diagnosis of PTSD, the 
report of the Veteran's June 2005 VA C&P Exam provides that 
his PTSD is attributable to his combat experiences in Korea, 
as well as his having been shot in his left leg.  Both of 
these traumatic events have been confirmed by the record as 
having occurred, irrespective of whether they occurred in 
combat versus noncombat.  [Note:  the Board is pointing out 
the irrelevancy of this distinction because questions remain 
as to whether the Veteran's gunshot wound was accidentally 
self-inflicted rather than while retreating from North Korean 
troops.]  The VA exam report indicates he mentioned 
experiencing intrusive thoughts and occasional flashbacks of 
his Korean traumas, and that he was distraught when 
discussing his Korean stressors.  The report also indicates 
his sleep was variable, with prolonged latency and frequent 
awakening and nightmares of about once a month.  As well, he 
had a startle response and feelings of hypervigilence and was 
emotional lability with anger and depression.  These symptoms 
had been especially problematic since the onset of the war in 
Iraq.

Further concerning this, an April 2005 letter from a 
counselor, G.G.R., relates the Veteran's PTSD to witnessing 
killings, seeing dead bodies, and being shot.

The June 2005 VA C&P Exam report discussing the etiology of 
the Veteran's PTSD is thorough, well-reasoned, and based on 
an objective clinical evaluation of him and it is supported 
by the April 2005 letter from G.G.R.  Hence, the findings 
expressed in this report have the proper foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight, especially since there is no evidence to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board 
finds that the competent medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service - and, in particular, 
to his participation in combat and being shot in his left 
leg.  So he is entitled to service connection for PTSD, 
especially resolving all reasonable doubt concerning this in 
his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's Remaining Claims for Service Connection

The Veteran is also trying to establish his entitlement to 
service connection for residuals of cold injury and a 
bilateral hip disorder.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Consequently, for the reasons and 
bases discussed below, the Board must remand these claims.

Residuals of Cold Injury

The report of the Veteran's December 2004 VA C&P Exam 
provides a diagnosis of hyperkeratosis and scaling and 
cracking.  So there is competent medical evidence he has this 
claimed current disability or persistent or recurrent 
symptoms of it.  The determinative issue, therefore, is 
whether this current disability is attributable to his 
military service, including especially to the in-service cold 
injury he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts that his hyperkeratosis and related 
symptoms are residuals of cold injury sustained while he was 
stationed in Korea.  Even as a layman, he is competent to 
testify concerning his observable symptoms, such as skin 
peeling, or to that incident in service having occurred.  
See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).



Whether his lay testimony is also credible, however, is 
another matter altogether.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the ultimate 
probative value of the evidence).

The Veteran's STRs do not show any relevant complaints or 
treatment for cold injury.  That said, the Veteran asserts 
that he was exposed to cold while serving at or near the 
Chosin Reservoir in 1950 to 1951.  Towards corroborating his 
assertions, he also submitted a November 2005 statement from 
a fellow servicemember providing that he served at the Chosin 
Reservoir with the Veteran.  And, the Veteran has also 
submitted articles essentially providing that members of the 
"Chosin Few" were exposed to such extreme cold and that the 
resultant cold injuries were often untreated or unrecorded in 
such battlefield and combat-related conditions.  See Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional").  See, too, Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence 
from scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  So, 
resolving all doubt in the Veteran's favor, the Board finds 
this sufficient to confirm the Veteran's assertions that he 
suffered cold exposure while in service.  

But, there remains for consideration the equally important 
issue of whether his current hyperkeratosis and scaling and 
cracking are a residual of that cold exposure in service, and 
supporting medical nexus evidence is needed to establish this 
cause-and-effect correlation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).



Concerning this, the report of the Veteran's December 2004 VA 
C&P Exam provides that the Veteran's hyperkeratosis and 
scaling and cracking "could be due to cold exposure."  This 
evidence suggests a correlation between the Veteran's in-
service cold exposure, which the Board finds is established 
by the record, and his hyperkeratosis and scaling and 
cracking, but only in equivocal terms.  While an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, an opinion phrased in terms 
tantamount to saying a condition "may be" related to 
service is an insufficient basis for an award of service 
connection because this is for all intents and purposes just 
like saying the condition in question just as well "may or 
may not be" related to service.  Obert v. Brown, 5 Vet. App. 
30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 
Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. 
App. 185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

The suggestion of this possible correlation between the 
Veteran's in-service cold exposure and his hyperkeratosis and 
scaling and cracking, though not sufficiently definitive to 
grant service connection, is nonetheless reason to schedule 
the Veteran for a VA examination for a medical nexus opinion 
on this determinative issue.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

Bilateral Hip Disorder

The Veteran asserts that his bilateral hip disorder is 
secondary to his already service-connected residuals of the 
gunshot wound.  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

The report of the Veteran's December 2004 VA C&P Exam 
provides a diagnosis of bilateral hip degenerative joint 
disease.  So there is competent medical evidence he has this 
claimed current disability or persistent or recurrent 
symptoms of it.  The determinative issue, therefore, is 
whether this current disability is attributable to his 
military service -particularly as secondary to his residuals 
of a gunshot wound, as he is asserting.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As concerning this, the Veteran is service connected for 
residuals of a gunshot wound.  But, as there is no competent 
medical evidence regarding the etiology of the Veteran's 
bilateral hip disorder and its asserted relationship to the 
Veteran's service-connected disorder, the Board must remand 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Claims for a Higher Rating for the Residuals of the 
Gunshot Wound,
Including on the basis of CUE in a January 1957 Rating 
Decision and for a TDIU

The Veteran has been rated at the 20-percent level for the 
residuals of the gunshot wound to his left thigh, involving 
injury to Muscle Group XV, since the RO originally granted 
service connection for this condition in a January 1957 
rating decision.  But as concerning this rating, he believes 
(1) his level of disability entitles him to a higher rating 
for this condition - especially since his current rating 
fails to take into account additional injury and impairment 
in his left knee secondary to the gunshot wound; and (2) 
because there was CUE in the RO's January 1957 rating 
decision that assigned him this initial 20 percent rating 
because his gunshot wound was "through and through," so 
automatically entitled to a higher 50 percent rating.

Regarding the claimed additional impairment in his left knee, 
the report of the Veteran's December 2004 VA C&P Exam 
indicates there is injury to this knee associated with the 
gunshot wound.  However, the report of that exam also 
indicates the Veteran has degenerative joint disease in this 
knee and does not suggest that this condition is 
etiologically related to the gunshot wound.  But the report 
does not specify or otherwise indicate which left knee 
symptoms are attributable to the gunshot wound as opposed to 
the nonservice-connected degenerative joint disease (or if, 
in fact, the degenerative joint disease is also part and 
parcel or a residual of the gunshot wound).  So medical 
comment is needed concerning this.  

Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more 
recent decision of the Court, however, has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  The relevant temporal focus for adjudicating 
the level of disability of an increased rating claim is from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In making a determination as to "staged ratings" under Hart, 
the Board notes that this appeal has been ongoing for several 
years, and so, the Board also finds that another VA 
examination is needed to determine the current severity of 
the Veteran's residuals of a gunshot wound.  His last VA 
examination was in December 2004, so over five years ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the CAVC 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Also, with respect to the Veteran's assertion that the 
January 1957 decision assigning a 20 percent rating for 
residuals of a gunshot wound contains CUE, following the 
additional development upon remand, VA should also 
readjudicate the Veteran's assertion of CUE.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision concerning one or 
more of the claims cannot be rendered until a decision on 
another.  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters). See also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

And as already alluded to, there is also an additional issue 
of entitlement to a TDIU, which the Board also finds to be 
inextricably intertwined with the issues under appeal.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
raised by the record.  The Court further held that, when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for a TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  Therefore, upon completion of the 
additional development upon remand, the RO/AMC should 
readjudicate this claim as well. 



The Duties to Notify and Assist

Also on remand, the AMC needs to send the Veteran a VCAA 
notice letter apprising him of the disability rating and 
effective date elements of his claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
But that said, much of the type of VCAA notice previously 
contemplated by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), since has been eliminated with the overturning of 
that decision on appeal in Vazquez-Flores v. Shinseki, 2009 
WL 2835434 (Fed.Cir.).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
complying with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the downstream elements of 
a disability rating and an effective date.

Consider, as well, whether an additional 
VCAA notice is required by Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.), 
which, notably, rejected the notion that 
VA must provide the type of Veteran-
specific notice previously discussed in 
the lower court's ruling in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).



2.  Schedule the Veteran for an 
appropriate VA C&P Exam to assess the 
extent and severity of the residuals of 
the gunshot wound of his left thigh, 
involving injury to Muscle Group XV, 
including determining whether he has 
additional impairment in his left knee 
associated with or as another residual of 
that gunshot wound.  This includes 
specifying whether the degenerative joint 
disease in the Veteran's left knee is a 
residual of that gunshot wound and whether 
there are other residuals.  Any impairment 
in this knee that is not a residual of the 
gunshot wound should be clarified so VA 
adjudicators know what to rate and what 
not to rate.  If it is not possible or 
feasible to make this distinction, then 
the Veteran is given the benefit of the 
doubt that the impairment in question is 
attributable to the gunshot wound.  See 
Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Also schedule the Veteran for an 
appropriate VA examination(s) to obtain 
medical nexus opinions indicating whether 
it is at least as likely as not 
(meaning 50 percent or more probable) that 
(a) his current hyperkeratosis and scaling 
and cracking are etiologically related to 
in-service cold exposure as he asserts, 
and (b) his current bilateral hip 
degenerative joint disease is secondary to 
his gunshot wound residuals - including 
specifically addressing his left thigh 
and/or knee symptoms that he attributes to 
the gunshot wound.  This causal link is 
established if the bilateral hip 
degenerative joint disease is proximately 
due to, the result of, or chronically 
aggravated by the gunshot wound residuals, 
so an opinion is needed on all of these 
possibilities.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

When notifying the Veteran of his 
scheduled VA examination(s), advise him 
that his failure to report for these 
examinations, without good cause, may have 
detrimental consequences on his pending 
claims for service connection.  See 38 
C.F.R. § 3.655.

3.  Then readjudicate these remaining 
claims in light of all additional 
evidence.  

In this readjudication, the RO/AMC should 
determine whether the Veteran is entitled 
to service connection for a left knee 
disorder as a residual of his gunshot 
wound (i.e., secondary to it).  If he is, 
then also consider this when determining 
whether he is entitled to a higher rating 
for the residuals of his gunshot wound, 
including when considering whether there 
was CUE in the original January 1957 
decision assigning an initial 20 percent 
rating this disability.

Once the ratings are determined for all 
disability determined to be service 
connected, reconsider whether the Veteran 
is entitled to a TDIU.

If any claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
time to respond to it before returning the 
file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


